Citation Nr: 0706987	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an upper 
gastrointestinal problem, claimed as gastroesophageal reflux 
disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1984.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
in pertinent part, denied service connection for 
gastroesophageal reflux disease.  The veteran filed a notice 
of disagreement (NOD) in January 2004 and the RO issued a 
statement of the case (SOC) in August 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2004.  

The veteran testified before the undersigned at a hearing at 
the RO in September 2006, and a transcript of that hearing is 
contained in the claims folder.  During the hearing, the 
veteran submitted private treatment records along with a 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2006).

As the veteran is not a medical professional capable of 
knowing the precise diagnosis of the upper gastrointestinal 
problem for which he is claiming service connection, the 
Board has seen fit to recharacterize the issue on appeal more 
broadly so as to encompass any diagnosed upper 
gastrointestinal problems, including the GERD he claimed.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A chronic upper gastrointestinal condition is not shown 
to have been present in service, or for years thereafter, nor 
is any current upper gastrointestinal problem shown to be 
related to any aspect of the veteran's period of service.



CONCLUSION OF LAW

An upper gastrointestinal condition was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

In a June 2002 notice letter, the RO notified the veteran of 
the criteria for establishing entitlement to service 
connection.  This letter explained the type of evidence 
needed to establish each element of a service connection 
claim to include the following: an injury or disease that 
began or was made worse during service or an event in service 
causing injury or disease; a current disability; and a 
relationship between the current disability and military 
service.  After the letter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.
		
The Board also finds that the June 2002 notice letter 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  Additionally, by that letter, the RO 
requested that the veteran identify and provide the necessary 
releases for any medical providers from whom he wanted VA to 
obtain evidence for consideration.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of the following: (1) the evidence that is needed to 
substantiate the claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) the fact that the claimant should 
provide any evidence in the claimant's possession that 
pertains to the claim.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his 
gastrointestinal disorder claim.  That being said, the RO 
informed the veteran in the June 2002 letter that he should 
send to VA, or tell VA about, any additional information or 
evidence pertinent to his claim. The claims file reflects 
that in July 2002, the RO received from the veteran a 
response letter indicating that he had no additional evidence 
to submit.  As such, the Board finds that the veteran has, 
essentially, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, a document meeting the VCAA's notice 
requirements was furnished to the veteran before the May 2004 
rating action on appeal, and Pelegrini's timing of notice 
requirement is met.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
in connection with the claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim.  As a result of these efforts, some 
service medical records (including inservice examinations) 
and private medical records, have been associated with the 
record.  While it does not appear that the file contains all 
of the service medical records from the veteran's 20 years of 
service, requests were made to obtain these records.  As a 
result of VA's efforts, some service medical records, the 
reports of the veteran's periodic examinations, and the 
report of his examination prior to separation, have all been 
associated with the claims file.  A record of VA inter-office 
communication dated in December 2002 indicated that no other 
service medical records were of record at the RMC (records 
maintenance center).  The veteran has not identified, and the 
record does not otherwise indicate, that there exist any 
outstanding pertinent records (in addition to those noted 
above), that need to be obtained.  The record also presents 
no basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal. 

II.  Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The veteran essentially contends that his upper 
gastrointestinal condition, claimed as GERD, was caused by 
his diet during military service.  As will be explained 
below, there is evidence that the veteran currently has 
gastrointestinal problems, but the record does not show that 
ant current condition was incurred in military service, or 
was otherwise related thereto.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

III.  Entitlement to Service Connection for Gastroesophageal 
Reflux Disease

A.  Factual Background

Service medical records reveal no complaints or findings 
indicative of a chronic upper gastrointestinal problem, 
including GERD.  While available service medical records note 
gastrointestinal complaints in March 1970, abdominal 
examination at that time was negative.  The veteran was 
treated for flu-like symptoms in October 1975.  The reports 
of the veteran's September 1962 enlistment examination, his 
September 1964 reenlistment examination, periodic 
examinations for the period from 1968 to 1983, and the May 
1984 separation examination, each reflect no complaints, 
findings, or diagnoses associated with upper gastrointestinal 
problems in general or with gastroesophageal reflux disease 
specifically.  Additionally, in the aforementioned 
examination reports, the veteran denied stomach trouble and 
the examiners reported no defect or chronic diagnosis 
involving the upper gastrointestinal system.  

Following service in 1984, medical records are negative for 
treatment of a gastrointestinal condition through 1989.  In 
July 1989, H. U. Subhani, M.D. assessed peptic ulcer disease.  
An August 1989 abdominal x-ray series was negative.  In 
September 1989, the veteran underwent an upper 
gastrointestinal (UGI) examination.  The findings showed a 
small hiatal hernia, sliding type, and peptic inflammatory 
disease.

In September 1995, the veteran was treated for 
gastroenteritis.

In June 1996, the veteran underwent a barium swallow 
esophagram for reflux symptoms and voice dysphagia.  The 
examiner interpreted the findings as normal.  A July 1996 UGI 
report showed normal findings.

In the report of an August 1996 Martin Army Community 
Hospital Otolaryngology evaluation, the examiner assessed 
gastroesophageal reflux and laryngitis secondary to 
gastroesophageal reflux and prolonged speaking.  The examiner 
offered no opinion as to the etiology of the disorders.

Reports of M. Sexton, M.D., dated from March 1998 to June 
2002, reveal treatment for chronic indigestion, dyspepsia, 
occasional dysphagia, and chronic heartburn.  The examiner 
found that the veteran was negative for ulcers.

In August 1999, a Martin Army Community Hospital outpatient 
examiner assessed irritable bowel syndrome versus peptic 
ulcer disease.  

Reports from P. H. Patel, M.D., dated from September 2005 to 
August 2006, note the veteran's complaints of chronic 
heartburn and gastritis.  In June 2006, the veteran underwent 
an esophagogastroduodenoscopy examination.  Findings revealed 
grade B esophagitis, moderate gastritis, and hiatal hernia.  
Pathology was negative for Barrett's esophagus and H. Pylori.  
The examiner's impression was heartburn with occasional 
breakthrough symptoms.

In September 2006, the veteran testified that he was treated 
for gastrointestinal symptoms in service.  He reported that 
they found a little redness but never diagnosed the problem 
until he sought post-service treatment.  He stated that he 
experienced daily heartburn and indigestion since 1982, which 
has worsened over time.  He further testified that he 
initially sought treatment for gastrointestinal symptoms in 
1998 and that initial indications of reflux were identified 
at that time.

B.  Analysis

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for an upper gastrointestinal problem, including 
gastroesophageal reflux disease, is not warranted.

The veteran contends that his service medical records and 
post service medical records support his assertions that he 
has gastroesophageal reflux disease that is related to 
military service.  Upon a careful review of the record, 
however, the Board finds that the claim must be denied 
because, as discussed below, the competent evidence 
establishes no medical link between any currently diagnosed 
upper gastrointestinal condition (including GERD) and the 
veteran's period of service.

As noted above, the medical records on file do not show that 
the veteran had a chronic upper gastrointestinal problem 
during service, at separation, or for years thereafter.  
While the veteran claims he was treated for GERD during 
service and ever since, the records on file simply do not 
show this to be the case.  The Board does not doubt the 
veteran's assertion that he was treated for upper 
gastrointestinal problems during service, and the Board is 
cognizant of the possibility that the claims file does not 
contain records of each isolated instance of medical 
treatment the veteran may have received during his 20 years 
of service.  (See discussion above in Part I, Duty to Notify 
and Assist).  That being said, the existing records clearly 
do not show that the veteran developed a chronic upper 
gastrointestinal condition during service.  Strongly 
supporting the finding of no chronic upper gastrointestinal 
condition during service are the veteran's reports of 
periodic examinations and his report of examination prior to 
separation, which show no pertinent abnormalities on 
evaluation.  Additionally, the veteran himself made no 
mention of upper gastrointestinal problems on related reports 
of medical history.  In short, there is no medical record of 
a chronic upper gastrointestinal problem coincident with 
service.  

The veteran was diagnosed with an upper gastrointestinal 
problem (small hiatal hernia and peptic inflammatory disease) 
in 1989, four years after separation from service.  Medical 
records show that the veteran has since been diagnosed with 
or treated for a number of gastrointestinal problems, 
including the following:  hiatal hernia; peptic inflammatory 
disease; gastroenteritis; reflux symptoms and voice 
dysphagia; gastroesophageal reflux and laryngitis secondary 
to gastroesophageal reflux and prolonged speaking; chronic 
indigestion; dyspepsia; occasional dysphagia; chronic 
heartburn; irritable bowel syndrome versus peptic ulcer 
disease; gastritis; and grade B esophagitis.  This evidence 
confirms the veteran has a current condition, but does 
nothing to show a causal link between such a condition and 
service.

As discussed, the veteran contends that a poor diet during 
service caused his current upper gastrointestinal 
condition(s).  Despite all of his contentions, there is no 
evidence of record suggesting the veteran is competent to 
give medical testimony regarding the etiology of his current 
condition.  While the Board observes that the veteran is 
competent to describe what he ate in service, he is not 
competent to provide a medical opinion.  See Espiritu, supra. 

In order to establish a link between a condition first shown 
years after service (as is the case here) and the veteran's 
period of service, there must be competent medical evidence 
supporting such a connection.  Here, there is no such medical 
evidence.  The claims file is devoid of any medical evidence 
indicating a connection between the upper gastrointestinal 
conditions first diagnosed years after service and any aspect 
of the veteran's period of service.  No examiner of record 
has opined that the veteran has a chronic upper 
gastrointestinal disability that is etiologically related to 
a disease, injury, or event in service.  Significantly, the 
appellant has not identified or alluded to the existence of 
any medical evidence or opinion that would support a claim of 
service connection for an upper gastrointestinal problem, 
including gastroesophageal reflux disease.  Without some 
medical evidence showing a current upper gastrointestinal 
condition that was either incurred in or was somehow related 
to the veteran's period of service, the Board has no basis 
upon which to grant his claim for service connection.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See also Hickson, 
supra.

In summary, there is no probative evidence of a chronic upper 
gastrointestinal disease or injury in service, and no 
probative evidence of a link between a current condition and 
the veteran's military service.  While the record shows the 
veteran has been treated for upper gastrointestinal problems 
since 1989 (about four years after separation from service), 
the preponderance of evidence is against the veteran's claim 
and service connection cannot be granted.  See Hickson, 12 
Vet. App. at 253 (1999).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d at 1365 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for an upper 
gastrointestinal disorder, claimed as GERD, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


